In 2008, petitioner was convicted of various crimes, including attempted murder in the second degree, and a lengthy sentence was imposed. On appeal, his convictions were upheld (People v McNeill, 73 AD3d 504 [2010], lv denied 15 NY3d 922 [2010]).* Thereafter, petitioner brought this application for a writ of habeas corpus pursuant to CPLR article 70. Supreme Court denied the application without a hearing, and this appeal ensued.
Petitioner asserts that he is unlawfully detained due to jurisdictional defects in the criminal proceedings that resulted in his conviction and incarceration. However, because petitioner could have raised such claims on direct appeal or in a CPL article 440 motion, habeas corpus relief is not the appropriate remedy and we find no basis to depart from traditional orderly procedure (see People ex rel. Rosado v Napoli, 83 AD3d 1347, 1347 [2011], lv denied 17 NY3d 710 [2011]; People ex rel. Lopez v People, 79 AD3d 1555, 1556 [2010]; People ex rel. Jackson v Rock, 67 AD3d 1080 [2009], lv denied 14 NY3d 704 [2010]). Ac*1240cordingly, Supreme Court properly denied petitioner’s application.
Mercure, J.P., Peters, Lahtinen, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, without costs.

 Although originally sentenced to an aggregate prison term of 19V2 years, the judgment was modified on direct appeal to the extent of reducing the sentence for attempted murder to 15 years, resulting in a new aggregate sentence of 15 years.